NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       OCT 29 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    20-10123

                Plaintiff-Appellee,             D.C. No. 2:19-cr-00555-MTL-1

 v.
                                                MEMORANDUM*
SESAR ASUNCION COVARRUBIAS-
ARELLANO, AKA Sesar Covarrubias,

                Defendant-Appellant.

                   Appeal from the United States District Court
                            for the District of Arizona
                   Michael T. Liburdi, District Judge, Presiding

                           Submitted October 26, 2020**

Before:      McKEOWN, RAWLINSON, and FRIEDLAND, Circuit Judges.

      Sesar Asuncion Covarrubias-Arellano appeals from the district court’s

judgment and challenges his guilty-plea conviction and time-served sentence, to be

followed by 36 months of supervised release, for reentry of a removed alien, in

violation of 8 U.S.C. § 1326. Pursuant to Anders v. California, 386 U.S. 738


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
(1967), Covarrubias-Arellano’s counsel has filed a brief stating that there are no

grounds for relief, along with a motion to withdraw as counsel of record. The

court did not provide Covarrubias-Arellano an opportunity to file a pro se

supplemental brief because he was removed from the United States on March 26,

2020, and the parties were unable to provide a mailing address for him. No

answering brief has been filed.

      Covarrubias-Arellano waived his right to appeal his conviction and sentence.

Our independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 80

(1988), discloses no arguable issue as to the validity of the waiver. See United

States v. Watson, 582 F.3d 974, 986-88 (9th Cir. 2009). We accordingly dismiss

the appeal. See id. at 988.

      Counsel’s motion to withdraw is GRANTED.

      DISMISSED.




                                          2                                   20-10123